CLD-129                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1133
                                     ___________

                                   JAY L. THOMAS,
                                              Appellant

                                           v.

                          NORTHEASTERN UNIVERSITY
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                           (D.N.J. Civil No. 2-11-cv-03905)
                     District Judge: Honorable William J. Martini
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     March 1, 2012

      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: March 26, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Appellant Jay Thomas, proceeding pro se, appeals an order of the United States

District Court for the District of New Jersey denying his motions to amend his complaint
against Northeastern University and his motions for default judgment. For the reasons

that follow, we will affirm the judgment of the District Court.

        Thomas filed a complaint against Northeastern University claiming breach of

contract and breach of fiduciary duty in connection with his tuition balance. The District

Court reviewed Thomas’ complaint pursuant to 28 U.S.C. § 1915(e) and dismissed it,

concluding that he failed to state a claim for breach of fiduciary duty and that his breach

of contract claim did not satisfy the amount in controversy requirement for diversity

jurisdiction. We affirmed the judgment of the District Court on appeal. See C.A. No. 11-

3225.

        While his appeal was pending, Thomas filed in District Court two motions for

leave to amend his complaint and two motions for default judgment. The District Court

denied the motions, explaining that Thomas’ appeal of the order dismissing his complaint

had divested the District Court of jurisdiction. The District Court ordered that Thomas

cease filing similar motions pending the resolution of his appeal. This appeal followed.

        As recognized by the District Court, the filing of Thomas’ notice of appeal

conferred jurisdiction on this Court and divested the District Court of its control over

those aspects of the case involved in the appeal. Griggs v. Provident Consumer Discount

Co., 459 U.S. 56, 58 (1982) (per curiam); Venen v. Sweet, 758 F.2d 117, 120 (3d Cir.

1985). A lower court may proceed in a case where an appeal is taken from a non-

appealable order, but this exception does not apply here because the order dismissing

Thomas’ original complaint was appealable. See Sweet, 758 F.2d at 121.
                                             2
       A lower court also has the power pursuant to Federal Rule of Appellate Procedure

4(a)(4) to decide a timely filed motion for reconsideration, see id. at 122, but Thomas’

motions, even if they could be construed as motions for reconsideration, were not timely

filed for purposes of Rule 4(a)(4). Finally, the District Court had the power to consider

and deny, or certify to this Court its inclination to grant, a timely motion pursuant to

Federal Rule of Civil Procedure 60(b). See id. at 123. Thomas, however, did not invoke

Rule 60(b) in seeking to file an amended complaint nor is there any indication he could

have satisfied Rule 60(b) had his filing been construed as a Rule 60(b) motion.

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court. 1




1
 The District Court treated Thomas’ December 7, 2011, filing, styled as a petition for a
writ of mandamus, as a motion for default judgment. Thomas was not prejudiced by the
District Court’s treatment of the filing as a motion for default judgment. Thomas appears
to have sought a default judgment on his amended complaint, but, as discussed above, he
was not given leave to file that complaint. Thomas filed a mandamus petition in this
Court seeking the same relief, which was denied. See C.A. No. 11-4498.
                                               3